Matter of Pechhioni v Cusma (2014 NY Slip Op 04942)
Matter of Matter of Pechhioni v Cusma
2014 NY Slip Op 04942
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2013-01616
 (Docket No. V-04671-12/12A/12B/12C)

[*1]In the Matter of James Pechhioni, respondent,
v Susan M. Cusma, etc., appellant.
Domenick J. Porco, Scarsdale, N.Y., for appellant.
Joan C. Salwen, Scarsdale, N.Y., for respondent.
Ronna L. DeLoe, New Rochelle, N.Y., attorney for the child.
DECISION & ORDER
In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Westchester County (Greenwald, J.), dated January 16, 2013, which, without a hearing, granted the father's petition to modify the custody provisions of a stipulation of settlement dated November 11, 1997, which was incorporated but not merged into the parties' judgment of divorce dated March 27, 2000, so as to award him sole physical and legal custody of the subject child.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
Since the subject child is now over 18 years of age, he is no longer subject to the order appealed from (see Matter of Cahill v Zakian, 71 AD3d 765, 765; Matter of Merando v Vantassel, 66 AD3d 783, 784; Belsky v Belsky, 172 AD2d 576, 576; see also Matter of Fortunato v Murray, 91 AD3d 947, 948). Accordingly, the appeal must be dismissed as academic.
DILLON, J.P., DICKERSON, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court